Title: To George Washington from Robert Howe, 25 January 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Turner’s Clove 25th January 1781.
                        
                        I arrived here with the detatchment of Massachuset Troops after Surmounting great difficulties in crossing
                            the mountain, from the extraordinary depth of the Snow, the men however in high spirits have proceeded on their march to
                            Ringwood. Gl Heath has assured me he will hasten on the Conecticut and New Hampshire detatchments—the
                            artillery I have not yet heard of, but imagine it is on its way. I beg leave to Suggest to your Excellency whether Doctor
                            Cockran or some person from that hospital had not better be ordered on, as in Case of accidents their presence may be
                            necessary.
                        I Shall write to your Excellency More fully from Ringwood to which place I am posting—for want of an express
                            I Send this letter to General Heath desiring him to forward it without loss of time, a safe opportunity to West point
                            having offered. I am Dear Sir with great respect your Excellency’s Most Obedient and Most hble Servant
                        
                            Robert Howe
                        
                    